DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 5 of claim 2, the phrase “obtained by step (IV) to an electroless plating process” is unclear as “step (IV)” is not defined earlier in the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (CN 105694447 A: translation-abstract, page 2, lines 15-19 and 24-25; and page 4, lines 22-35) taken together with Andoh et al (EP 2572876 A1: figures 1-2; column 1, lines 14-19; paragraph 5; column 2, lines 31-35; column 2, lines 42-47; column 2, line 67 to column 3, line 19; paragraph 14; paragraph 19; column 7, lines 16-25; paragraph 34; paragraphs 39-40; paragraph 65; paragraphs 72 and 73 and paragraphs 94-96).
Cao et al disclose a method of forming a composite article wherein a polyamide resin is selected that provides an LDS function and is usable with an NMT preparation.  The article produced is a high-end portable video player housing, notebook computer covers and mobile communication articles.  The resin has an LDS auxiliary agent being a metal of spinel or octahedron crystal structure and reinforcing glass fibers or inorganic whiskers.  The reference discloses molded objects made from the polyamide resin that have an LDS agent which are etched and then chemically plated.  The reference does not disclose the mixture of a semi-crystalline semi-automatic polyamide and an amorphous semi-aromatic polyamide or providing a metal substrate with Nano-size surface irregularities.
Andoh et al disclose a process of improving the adhesion of an LDS resin composition to a metal substrate having Nano-size surface irregularities by tailoring the resin composition.  The reference discloses forming an aluminum plate by pressing (paragraph 30).  The aluminum plate is treated by dipping in a weakly basic aqueous solution to have recesses of 20-40 nm (paragraph 38) or up to 80 nm (paragraph 40).  The resin used is a mixture of two different aromatic polyamides including Nylon 6I and Nylon 6T, see paragraph 72.  The mixture includes 10-90 parts by weight of Nylon 6I and 10-90 parts by weight of Nylon 6T and a filler composition.  The mixture of these two Nylon resins results in an article with a shear fracture force of 25.5 MPa.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the process and article of Cao et al by using a mixture of two polyamides to improve the bond strength of the molded resin to the aluminum substrate as disclosed by Andoh et al for the purpose of improving the overall strength of the composite article.  It would have been further obvious to use an aluminum plate with NMT features as disclosed by Andoh et al as such was a well-known substrate for a metal and thermoplastic composite article.
Allowable Subject Matter
Claim 13 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The reference to Andoh et al disclose a combination of a dual polyamide resin and an aluminum substrate with Nano features to improve bonding to result in an article having a shear fracture force of 25.5 MPa, but the reference does not disclose or suggest a bonding force of between 40-70 MPa.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        8/11/2022